            Case 1:17-cv-01216-ABJ Document 54 Filed 12/13/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                               Plaintiffs,
           v.                                      No. 1:17-cv-01216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                               Defendants.


  DEFENDANT JOHN DOE’S NOTICE OF ACKNOWLEDGMENT OF SERVICE OF
    THE AMENDED COMPLAINT AND PLAINTIFFS’ AND JOHN DOE’S JOINT
       NOTICE REGARDING THE USE OF THE JOHN DOE PSEUDONYM

       In response to this Court’s minute orders of November 20 and December 3, 2018,

Defendant John Doe and Plaintiffs, through their respective counsel, file this Notice of

Acknowledgment of Service and Joint Notice Regarding the Use of the John Doe Pseudonym.

       Defendant John Doe’s identity has now been revealed under seal to the Court and to

Plaintiffs’ counsel, as ordered by the Court. Plaintiffs Horse and Gonzalez still intend to pursue

Claim 16 (the claim against John Doe). Defendant John Doe intends to respond to the Amended

Complaint by moving for dismissal and/or summary judgment on January 3, 2018 (21 days from

this notice) and wishes to proceed in this case under a pseudonym during the pendency of his

motion.

       As a result of good faith negotiations, Plaintiffs and Defendant John Doe have agreed as

follows:

       Plaintiffs agree that, until the resolution of John Doe’s forthcoming motion to dismiss

and/or for summary judgment, they will not contest maintaining the seal on John Doe’s true
          Case 1:17-cv-01216-ABJ Document 54 Filed 12/13/18 Page 2 of 2



identity and will continue to use his pseudonym in litigating the forthcoming motion to dismiss

and/or for summary judgment.

        Defendant John Doe agrees to accept service of process through his counsel and further

agrees that in the event he remains as a party to the case following the resolution of his forthcoming

motion to dismiss and/or for summary judgment, he will not oppose Plaintiffs amending their

complaint to state John Doe’s true name and he will not otherwise seek to avoid the use of his true

name in this litigation.

        Accordingly, Defendant John Doe hereby acknowledges service of the summons and

Amended Complaint through his counsel and waives all challenge to the manner or fact of service

in this matter.



Date: December 13, 2018                               Respectfully submitted,

                                                      /s/ Joseph A. Gonzalez
                                                      Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                      SCHERTLER & ONORATO, LLP
                                                      901 New York Avenue, N.W.
                                                      Suite 500
                                                      Washington, D.C. 20001
                                                      Telephone: 202-628-4199

                                                      Counsel for Defendant John Doe

                                                      /s/ Scott Michelman
                                                      Scott Michelman (D.C. Bar No. 1006945)
                                                      American Civil Liberties Union Foundation
                                                         of the District of Columbia
                                                      915 15th Street NW, Second Floor
                                                      Washington, D.C. 20005
                                                      Telephone: 202-457-0800
                                                      smichelman@acludc.org

                                                      Counsel for Plaintiffs
